Case: 12-1382    Document: 25      Page: 1    Filed: 10/11/2012




           NOTE: This order is nonprecedential.

   Wniteb $>tate~ <!Court of ~peaI~
       for tbe jfeberaI <!Circuit

                RONALD L. VOGLEWEDE,
                        Appellant,
                              v.
   WOOK YONG LEE, EUI YEOP CHUNG, SEUNG
  HWAN OH, MYUNG RYUL LEE, CHANG HO SEO,
    SEONG JAE KIM, AND SUNG HOON CHUNG,
                          Appellees.


                         2012-1382
                 (Interference No. 105,711)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                        ORDER
    Upon consideration of Ronald L. Voglewede's unop-
posed motion to voluntarily withdraw his appeal,
    IT Is ORDERED THAT:
    (1) The motion is granted.
    (2) Each side shall bear its own costs.
Case: 12-1382   Document: 25     Page: 2   Filed: 10/11/2012




RONALD VOGLEWEDE v. WOOK YONG LEE                       2


                                  FOR THE COURT



                                   lsI Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s26


Issued As A Mandate: _ _O_C_T_1_1_20_12         _